Upon consideration of the petition filed by Defendant on the 2nd of June 2016 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 18th of August 2016."
The following order has been entered on the motion filed on the 2nd of June 2016 by Defendant for the Appointment of Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 18th of August 2016."